                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    FEDERAL TRADE COMMISSION,
           Plaintiff,
                   v.
    ELITE IT PARTNERS, INC., a Utah                             AMENDED MEMORANDUM
    corporation doing business as ELITE IT                   DECISION AND ORDER GRANTING
    HOME, and                                                RECEIVER’S MOTION TO APPROVE
    JAMES MICHAEL MARTINOS,                                         SALE OF ASSETS
    individually and as an officer of ELITE IT
    PARTNERS, INC.                                              Case No. 2:19-CV-125 RJS-CMR
                                                                Chief District Judge Robert J. Shelby
                                                                Magistrate Judge Cecilia M. Romero

            Defendants.


           The Court has considered the Receiver’s Motion 1 requesting approval to sell certain

assets of Elite IT Partners described and on the terms set forth in the Asset Purchase Agreements

attached to the Motion as Exhibits A and B. 2 Finding that the proposed terms of sale are fair and

reasonable and additionally finding that good cause exists, under the circumstances, to dispense

with the formalities of 28 U.S.C. § 2001 in favor of an expeditious and efficient disposition of

the subject assets, the Court GRANTS the Motion and APPROVES the sale of assets on the

terms proposed.




1
    Dkt. 125.
2
 The court previously approved the sale of the assets; however, the approval Order contained an incorrect caption.
See Dkt. 126. The court therefore amends its Order by including the caption above.


                                                         1
SO ORDERED this 29th day of July, 2019.

                                 BY THE COURT:


                                 ________________________________________
                                 ROBERT J. SHELBY
                                 Chief United States District Judge




                                    2
